Case 1:17-cv-00918-BMC-RML Document 79 Filed 05/31/21 Page 1 of 5 PageID #: 462




                                         C. Cardillo, P.C.
                                    9728 3rd Avenue, Suite 308
                                       Brooklyn, NY 11209
                                          T. 646-398-5025
                                          C. 347-309-0000
                                   Email: cardilloesq@gmail.com

                                                                       May 31, 2021

 Delivery via ECF

 Hon. Robert M. Levy
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, NY 11021

                        Re:     Bryant A. Delaremore v. Zimmer, Inc., et al.
                                Case No. 1:17-cv-00918
                                Status on Client Contact
                                Request for Permission to Make Motion to Withdraw

 Dear Judge Levy:

        I am the attorney for the Plaintiff Bryant Delaremore. As per your instructions at our last
 conference I have diligently attempted to reach my client to no avail. In my efforts I took the
 following steps:

    1. I called the client several times on the last known number I have for him, 718-926-1254.
       The phone does not ring and goes straight to voicemail. I left a final message on May 31,
       2021;
    2. On Monday, May 24, 2021, I emailed Robin Selby, a dear friend of Mr. Delaremore who
       I have communicated with in the past but received no reply (see email attached hereto as
       Exhibit “A”);
    3. On Monday, May 24, 2021, I emailed Charlene Scott, a person Bryant introduced me to
       as his sister and who I have communicated with in the past (although Mr. Delamore had
       since told me they were estranged) but received no reply (see email attached hereto as
       Exhibit “B”); and,
    4. On Monday, May 24, 2021, I emailed his orthopedic surgeon’s office explaining the
       situation and requesting contact information but received no reply (see email attached
       hereto as Exhibit “C”).

        In a final effort to protect my client’s rights I would request that the Court reach out to
 him via his mobile number provided above.




                                                1 of 2
Case 1:17-cv-00918-BMC-RML Document 79 Filed 05/31/21 Page 2 of 5 PageID #: 463




         At this point, regardless of whether Mr. Delaremore reappears, I respectfully request
 permission from the Court to withdraw from, and place a charging lien solely for my expenses
 on, his case.

                                                                   Very truly yours,
                                                                   /s/ Chris Cardillo, Esq.
                                                                   Chris Cardillo, Esq.

 Enclosure.

 cc.

 Quarles & Brady LLP
 Attention: Keely Morton, Partner
 1395 Panther Lane, Suite 300
 Naples, FL 34109
 Delivery via Email:
 keely.morton@quarles.com




                                              2 of 2
                                                                                                     Case 1:17-cv-00918-BMC-RML Document 79 Filed 05/31/21 Page 3 of 5 PageID #: 464


Gmail - Bryant Delaremore                                                                                                                                          https://mail.google.com/mail/u/ 1?ik=d92ab50bd9&view pt&sear...



                                                                                                                                                                                           Chris Cardillo <cardilloesq@gmail.com>

                            4QW   %   ·•-=
                                        Z .a   CI   a:::.:.w   w:.,t, ,   ==••·••=·
                                                                                :::   I   4 A,:z:2     A Z   :.:. :aa   XAZ   ••=   : C AZ   4   a,       A   ua      .:,   :u    .:wwaw
                                                                                                                                                                                  a
                                                                                                                                                                                  w
                                                                                                                                                                                 wa          a:.aaw;ww   •••=•===   zzwaz.wu   ,      a
                                                                                                                                                                                                                                   : MC   z   ZZAAAZZauawca   zzza: aaaaa   zzz:   .4c: :z::c:a   z   az:;:;:.




          Bryant Delaremore
          Chris Cardillo <cardilloesq@gmail.com>                                                                                                                                                                    Sun, May 23, 2021 at 10:09 PM
          To: Selby Robin <selbyrobin@yahoo.com>
          Cc: Chris Cardillo <cardilloesq@gmail.com>

            Robin,

            Do you know how to contact Bryant - I have not been able to reach him.

            Chris

            --
            C. Cardillo, P.C.                                                                                                                         •
            9728 3rd Avenue, Suite 308
            Brooklyn, NY 11209
            T. 646-398-5025




                                                                                                     EXHIBIT "A"
 1 of 1                                                                                                                                                                                                                                                                            5/31/2021, 3:52 PM
                                                                                                             Case 1:17-cv-00918-BMC-RML Document 79 Filed 05/31/21 Page 4 of 5 PageID #: 465



Gmail - Bryant Delaremore                                                                                                                                                                                     https://mail.google.com/mail/u/1 ?ik= d92ab50bd9&view= pt&sear...



                                                                                                                                                                                                                                                                   Chris Cardillo <cardilloesq@gmail.com>

                  =
                 :::                  ••=                                                   ••=••                      =•==•==                              .; ;   ......                      ••=====••·          a4      .   •==.,        S    4    •    4   a   A
                                                                                                                                                                                                                                                                   S4A A
                                                                                                                                                                                                                                                                     \.ZAC
                                                                                                                                                                                                                                                                         ZAA
                                                                                                                                                                                                                                                                           AAA
                                                                                                                                                                                                                                                                             ACW            •   Z, Z ;    aw:..= I=•·    , .,.:C A    ;   zz.zac:ec     4
                                                                                                                                                                                                                                                                                                                                                        4ZX   , a:aau.:..:.:a   za:a :au:       :   I   ' •=-•


         Bryant Delaremore
                       z   z :aazu     µa:::;.
                                     www         :::ca x:&..    ==...:
                                                               ¥t   awazzw   axz•...:,-,a   as:: :.:s: ...L l J   :::a:zx::JJ ..... _ws:.m           . •:. •:. •.s:a
                                                                                                                                             zzzzzz •z                      uw.•  . .::..::.
                                                                                                                                                                               x •cc             =---li-X. :uaa:
                                                                                                                                                                                                           .        zacsaa__uz, ::z::J::. .:saczzczaazas           _zzz.::.w.::. zaw:aazs        . .«a.z,;x   zz:.az:a      w        . : ;a      au a                    •                  •

         Chris Cardillo <cardilloesq@gmail.com>                                                                                                                                                                                                                                                                    Sun, May 23, 2021 at 10:13 PM
         To: Charlene Scott <jlslaw@yahoo.com>
         Cc: Chris Cardillo <cardilloesq@gmail.com>

           Hi,

           I am Bryant's attorney. I haven't been able to reach him. As such, I was hoping you might have a contact for him or
           heard from him in the last month.

           Sincerely,
           Chris Cardillo, Esq.

           --
           C. Cardillo, P.C.
           9728 3rd Avenue, Suite 308
           Brooklyn, NY 11209
           T. 646-398-5025




                                                                                                                             EXHIBIT "B"
1 of 1
                                        •          Case 1:17-cv-00918-BMC-RML Document 79 Filed 05/31/21 Page 5 of 5 PageID #: 466


Gmail - Bryant Delaremore                                                                                                                           https://mail.google.com/mail/u/1 ?ik=d92ab50bd9&view=pt&sear...



                                                                                                                                                                                           Chris Cardillo <cardilloesq@gmail.com>



         Bryant Delaremore
                                    e       :e:a        :ax . :.:   m. :z:..:.:z   ::a::s::.:a..z_: 34¥.:.:a:z.   .c;; ,.w. .:,:.:z:   azz:zas:::   a 1scaanM. .sczu   aaa::z::zz:sac   seazazza:nz:   : axuaa a   : ,a t•.z•.:zc: :Jt   JEAJ3.t ::.:.:.:   zaate. a:a:   mac ;.   a.   ; z 4::.:ca   a:




         Chris Cardillo <cardilloesq@gmail.com>                                                                                                                                                                                   Sun, May 23, 2021 at 10:18 PM
         To: rhondamont@aol.com
         Cc: Chris Cardillo <cardilloesq@gmail.com>

           Doctor,

           The Court has instructed me to contact Mr. Delaremore's doctors in an attempt to locate him (I have not been able to
           contact him for at least a month). If you have seen him since he missed his surgery and/or if you have any contact
           information please provide at your earliest convenience.

           Thank you,
           Chris
           [Quoted text hidden]




                                                   EXHIBIT "C"
1 of 1                                                                                                                                                                                                                                                                                         5/31/2021. 3:52 PM
